Citation Nr: 0519007	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  05-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with angina, claimed as secondary to his service-
connected psychiatric disability.

2.  Entitlement to special monthly compensation based on the 
veteran's need for aid and attendance of another person or at 
the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.  In May 2005, the 
veteran voiced disagreement and a statement of the case (SOC) 
was issued.  The veteran perfected his appeal in June 2005 
and, later that same month, he withdrew his request for a 
hearing.

The issue of entitlement to special monthly compensation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Competent medical evidence does not indicate that the 
veteran's coronary artery disease with angina is proximately 
due to or the result of his service-connected psychiatric 
disability.

3.  Competent medical evidence indicates that the veteran's 
service-connected psychiatric disability aggravates his 
coronary artery disease with angina.


CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease with angina is not 
proximately due to or the result of his service-connected 
psychiatric disability.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

2.  The veteran's nonservice-connected coronary artery 
disease with angina is aggravated by the service-connected 
psychiatric disability.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection for a psychiatric disability was 
originally established in a February 1970 rating decision.  
The veteran's service-connected depressive neurosis with 
anxiety features is currently evaluated as 100 percent 
disabling.  See October 2003 rating decision.  He asserts a 
correlation between his diagnosed coronary artery disease 
with angina and his psychiatric disability.  The Board notes 
that the evidence does not demonstrate that the veteran has 
the requisite medical training or expertise that would render 
his opinion competent in this matter.  As a layman, he is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, while the veteran is competent to describe 
his symptoms, he is not competent to render a medical opinion 
that attributes his coronary artery disease with angina to 
his service-connected psychiatric disability.
 
A November 2004 letter from a private physician indicates 
that the veteran's psychological depression and anxiety 
aggravated his severe coronary artery disease.  

A January 2005 private medical record reflects that the same 
private physician indicated that the veteran's psychiatric 
disability aggravated his underlying cardiac condition and 
could aggravate his frequent angina symptoms.  A March 2005 
addendum record shows that the physician fully supported the 
veteran's efforts to obtain benefits from a cardiologist 
standpoint as the veteran's extensive cardiac and medical 
history was clearly aggravated by his depression and anxiety.

A February 2005 VA medical record reflects that a VA 
cardiologist, after reviewing the veteran's claims file, 
indicated that the veteran's depressive neurosis was not a 
cause of the severe coronary artery disease but that the 
coronary artery disease might become worse due to depressive 
neurosis.

A February 2005 VA examination report shows that a VA 
psychologist indicated that the veteran's chronic anxiety and 
depression affected or aggravated his severe heart condition, 
resulting in angina spasms.

A March 2005 letter from another private physician reflects 
that the physician indicated that the veteran's psychiatric 
disability aggravated his heart condition by increasing the 
nervous and hormonal input to the heart causing an increase 
in the workload to which the heart was not able to respond 
due to its poor blood flow.

While the weight of the competent medical evidence of record 
is against a determination that the veteran's coronary artery 
disease with angina is proximately due to or the result of 
his service-connected psychiatric disability, the competent 
evidence of record indicates that the heart disability is 
aggravated by his psychiatric disability, resulting in angina 
spasms.  As such, service connection is awarded for the 
increase in severity of the heart disability that is 
attributable to the service-connected psychiatric disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2004 prior to initial adjudication of his claim.  
The letter notified the veteran of elements (1),  (2) and 
(3), see above, with respect to the secondary service 
connection claim, and specifically requested the veteran to 
send any evidence in his possession that pertains to his 
claim in compliance with element (4).  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  

In addition to notice found in the November 2004 letter, the 
veteran was notified of what information and evidence was 
needed to substantiate his claim by virtue of the rating 
decisions and SOC.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  Accordingly, the 
Board considers the notice requirements of the VCAA met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).   VA medical opinions were obtained in the instance 
case.  See 38 C.F.R. § 3.159(c)(4) (2004).  VA medical 
records and private medical records have been associated with 
the claims file.  The veteran submitted a statement in 
support of claim in July 2005 with a waiver of initial RO 
consideration.  While a private medical record refers to the 
veteran being examined by the Social Security Administration 
(SSA), in light of the favorable determination based on 
aggravation combined with the competent evidence clearly 
against a finding that the veteran's heart disability was the 
result of his psychiatric disability, a remand to obtain the 
veteran's SSA records would serve no useful purpose and would 
only impose unnecessary burdens on VA and the veteran.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  As the veteran has 
not identified, or properly authorized the request of, any 
other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 


ORDER

Service connection by reason of aggravation of coronary 
artery disease with angina, by service-connected psychiatric 
disability is granted.


REMAND

In this case, there is evidence that supports the conclusion 
the veteran is in need of the aid and attendance of another 
person due to his heart disability.  However, service 
connection is only warranted for the degree of his heart 
disability that is the result of aggravation by his 
psychiatric disability.  While the March 2005 VA examination 
report indicates that there was a definite, permanent 
increase in the cardiac disability (namely angina spasms), it 
is premature for a determination at this point that such a 
increase alone results in the veteran requiring the aid and 
attendance of another person.  Therefore, the issue as to the 
disability evaluation to be assigned for the award granted 
above must be resolved before the Board can decide the 
special monthly compensation claim.  Accordingly, this case 
is REMANDED for the following:

After rating the aggravation of the 
veteran's heart disability due to his 
psychiatric disability, following any 
additional development as may be needed 
to accomplish that, readjudicate the 
special monthly compensation claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


